



                          EXHIBIT 10.1


  THIRD AMENDMENT TO
EMPLOYMENT AGREEMENT


This Third Amendment, made as of February 21, 2013, by and between Minerals
Technologies Inc., a Delaware corporation (the "Employer") and Joseph C. Muscari
(the "Executive").


WHEREAS, the Employer and the Executive previously entered into an employment
agreement, dated November 27, 2006, which was subsequently amended by the First
Amendment thereto, dated as of December 18, 2008, and the Second Amendment
thereto, dated as of July 21, 2010 (as amended thereby, the "Employment
Agreement"); and


WHEREAS, the Employer and the Executive now wish to amend the Employment
Agreement to extend its expiration date and make certain conforming revisions in
connection therewith.


NOW, THEREFORE, the Employer and the Executive hereby amend the Employment
Agreement, effective February 21, 2013, as follows:


1.            The second sentence of Section 1(a) is hereby amended to read as
follows:


For purposes of this Agreement, "Term" shall mean a period of seven (7) years
beginning on the Commencement Date and ending on the day before the seventh
anniversary thereof, but not earlier than March 1, 2014.




IN WITNESS WHEREOF, the Employer and the Executive have executed and delivered
this amendment effective as of the date shown above.




MINERALS TECHNOLOGIES INC.

 
 
 
 
 
By:
/s/ Thomas J. Meek
 
February 21, 2013
 
Thomas J. Meek
 
Date
 
Senior Vice President, General Counsel and Secretary, Chief Compliance Officer
 
 
 
Date:  February 21, 2013
 
 
 
 
 
 



Agreed to by:
 
 
 
 
 
/s/ Joseph C. Muscari
 
February 21, 2013
 
Joseph C. Muscari
 
Date






